Allowed Claims: 21-24, 27, 29-30, 32-47. 
Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 21, none of the prior art either alone or in combination disclose or teach of the claimed ophthalmic testing system for measuring an ability of an eye of a test subject to adapt to darkness specifically including, as the distinguishing features in combination with the other limitations, the head-wearable frame having the specific structure as claimed, generating the stimulus area within the image plane as smaller than the photo-bleaching area within the image plane, the system monitoring the psychophysical responses of the subject, comparing the responses to a baseline response stored in memory and determining whether to modify the test to bring the responses closer to the baseline, adjusting the configuration of the ophthalmic test and wherein the configuration specifically comprises a length of the ophthalmic test. 
Examiner’s Comments
The information disclosure statement(s) (IDS) submitted on February 15, 2022 and May 17, 2022 is/are acknowledged. Among the cited documents is an entire 1,800 page textbook and an entire 200 dissertation. As such, the examiner believes that the large amount of pages for consideration is largely cumulative. The references have been considered to the best of the examiner’s ability based upon the fact that such a large number of pages have been cited. The applicant’s assistance is respectfully requested with the list of cited references as per MPEP 2004, paragraph 13. Applicant’s attention is also directed to Ex Parte Morning Surf Corp., 230 USPQ 446 and Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 23, 2022